DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 has been amended to depend on canceled claim 15, this is taken to depend on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 initially 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 17, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings) in view of Daniel et al. (US 2001/0044632 A1) and Nool et al. (US 2005/0004594 A1).
With regard to claim 1, Bashir et al. teach a catheter system for treating thromboembolic conditions comprising an infusion basket catheter component (Fig. 7 including at least members 706 and 720), wherein: the catheter component comprises an expandable lumen and a proximal end that terminates in a luer connecter (Fig. 7 catheter 720 is flexible which would allow it to flex and compress and expand, Fig. 14 connector 800), the infusion basket component comprises a shaft comprising a wall with an inner surface and an outer surface and a lumen extending between a distal end and a proximal end and defining a longitudinal axis, a plurality of helical cuts along a portion of the shaft between the inner and outer surface of the wall forms a plurality 
With regard to claim 2, see Bashir et al. see Figs. 7, 10, and 11 which show the tines within the tubes forming the plurality of limbs, the tines are not connected between the ends, and the distal ends are attached together.
With regard to claim 3, see [0047] and [0053]-[0054].
With regard to claims 4 and 5, see [0047], in the relaxed state the arms lay flat which would form a closed state and then expand such that the arms bow outwards as the distal end is moved proximally which reduces the length of the basket.
With regard to claim 6, see [0052], basket is made of nitinol.
With regard to claim 7, see at least [0052] regarding the material of the shaft which is the same as the basket material.  
With regard to claim 8, the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.  The resultant product is the same if the cuts are made by a laser or other means.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 12-14, see [0049], Fig. 7 ports 710. With regard to claim 17, as combined with Daniel et al, the balloon is necessarily compliant as it inflates and necessarily includes an inflation lumen, as combined with the overall device the suction lumen would also run through the balloon as the balloon is provided around the end of the catheter.
 With regard to claim 18, see the rejection to claim 1 above regarding the balloon as provided by Daniel et al.
With regard to claim 20, Bashir et al. and Daniel do not disclose the specific size of the balloon and basket.  As combined the area between the basket and balloon changes as the balloon is inflated prior to the basket being pushed out.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to size the components to achieve the area claimed as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  On of ordinary skill in the art would be able to size the balloon as desired to have sufficient pressure for retention in the vasculature and understand the basket needs to be of such a size that it can fit within the vasculature and the balloon.
 	With regard to claim 21, see Figs. 7 and 8 lumen in 722 and 720.
With regard to claim 22, the lumen within 722 receives guidewire 712, the lumen within 720 is capable of extracting a clot.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings), Daniel et al. (US 2001/0044632 A1), and Nool et al. (US 2005/0004594 A1) as applied to claim 1 above, and further in view of Parodi (US 6,206,868).
With regard to claim 19, Bashir et al. as combined with Daniel et al. teach a device substantially as claimed but are silent as to the material of the balloon.  However, Parodi teach a balloon which is used to retain a catheter while delivering a basket may be made of polyurethane (Figs. 3-5, balloon 42/55, Col. 6 lines 7-13).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to use polyurethane in Bashir et al. and Daniel et al. as Parodi teaches this material is suitable for use in the body and would yield the same predictable result.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nair et al. (US 2007/0249998) which was previously cited also discloses a suction and inflation lumen incorporated into the same catheter for use with a basket for removing embolic material (exemplary Fig. 7, [0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783